 Case 18-01538-JKS            Doc 10 Filed 01/18/19 Entered 01/19/19 00:30:28                      Desc Imaged
                                    Certificate of Notice Page 1 of 2
Form order − ntcorder

                                   UNITED STATES BANKRUPTCY COURT


District of New Jersey
MLK Jr Federal Building
50 Walnut Street
Newark, NJ 07102

In Re: Franciscus Maria Dartee
Debtor
                                                           Case No.: 18−26407−JKS
                                                           Chapter 11
Franciscus Maria Dartee
Plaintiff

v.

The Bank of New York Mellon Corporation dba The
Bank of New York Mellon f/k/a The Bank of New York
as successor in interest to JP Morgan Chase Bank, NA
Defendant

Adv. Proc. No. 18−01538−JKS                                Judge: John K. Sherwood




                                     NOTICE OF JUDGMENT OR ORDER
                                       Pursuant to Fed. R. Bankr. P. 9022

      Please be advised that on January 16, 2019, the court entered the following judgment or order on the court's
docket in the above−captioned case:
Document Number: 9
Order Dismissing Adversary Proceeding (related document: 4). Service of notice of the entry of this order pursuant to
Rule 9022 was made on the appropriate parties. See BNC Certificate of Notice. Signed on 1/16/2019 (mg)

     Parties may review the order by accessing it through PACER or the court's electronic case filing system
(CM/ECF). Public terminals for viewing are also available at the courthouse in each vicinage.




Dated: January 16, 2019
JAN: mg

                                                           Jeanne Naughton
                                                           Clerk
        Case 18-01538-JKS             Doc 10 Filed 01/18/19 Entered 01/19/19 00:30:28                                Desc Imaged
                                            Certificate of Notice Page 2 of 2
                                               United States Bankruptcy Court
                                                  District of New Jersey
Dartee,
              Plaintiff                                                                           Adv. Proc. No. 18-01538-JKS
The Bank of New York Mellon Corporation,
         Defendant
                                                 CERTIFICATE OF NOTICE
District/off: 0312-2                  User: admin                        Page 1 of 1                          Date Rcvd: Jan 16, 2019
                                      Form ID: orderntc                  Total Noticed: 2


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jan 18, 2019.
aty            +RAS Cintron,   130 Clinton Road,   Suite 202,   Fairfield, NJ 07004-2927
pla            +Franciscus Maria Dartee,   c/o 12 Moonshadow Court,   Kinnelon, NJ 07405-2949

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

              ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jan 18, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on January 16, 2019 at the address(es) listed below:
              Ashley L. Rose    on behalf of Defendant  The Bank of New York Mellon Corporation dba The Bank of
               New York Mellon f/k/a The Bank of New York as successor in interest to JP Morgan Chase Bank, NA
               arose@se-llp.com
                                                                                            TOTAL: 1
